UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-14905 BERKSHIRE HATHAWAY INC. (Exact name of registrant as specified in its charter) Delaware 47-0813844 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 3555 Farnam Street, Omaha, Nebraska 68131 (Address of principal executive office) (Zip Code) (402) 346-1400 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerx Accelerated filer¨ Non-accelerated filer¨ Smallerreportingcompany¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes¨Nox Number of shares of common stock outstanding as of October 29, 2010: ClassA —956,153 Class B —1,037,798,904 BERKSHIRE HATHAWAY INC. PageNo. Part I – Financial Information Item1. Financial Statements Consolidated Balance Sheets— September 30, 2010 and December31, 2009 2 Consolidated Statements of Earnings— Third Quarter and First Nine Months 2010 and 2009 3 Consolidated Statements of Cash Flows— First Nine Months 2010 and 2009 4 Consolidated Statements of Changes in Shareholders’ Equity— First Nine Months 2010 and 2009 5 Consolidated Statements of Comprehensive Income— Third Quarter and First Nine Months 2010 and 2009 5 Notes to Consolidated Financial Statements 6-20 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21-34 Item3. Quantitative and Qualitative Disclosures About Market Risk 34 Item4. Controls and Procedures 34 Part II – Other Information Item1. Legal Proceedings 35 Item1A. Risk Factors 35 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item3. Defaults Upon Senior Securities 35 Item4. (Removed and Reserved) 35 Item5. Other Information 35 Item6. Exhibits 36 Signature 36 1 Part I Financial Information Item1. Financial Statements BERKSHIRE HATHAWAY INC. and Subsidiaries CONSOLIDATED BALANCE SHEETS (dollars in millions) September30, December31, (Unaudited) ASSETS Insurance and Other: Cash and cash equivalents $ $ Investments: Fixed maturity securities Equity securities Other Receivables Inventories Property, plant and equipment Goodwill Other Railroad, Utilities and Energy: Cash and cash equivalents Property, plant and equipment Goodwill Other Finance and Financial Products: Cash and cash equivalents Investments in fixed maturity securities Other investments Loans and finance receivables Goodwill Other $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Insurance and Other: Losses and loss adjustment expenses $ $ Unearned premiums Life, annuity and health insurance benefits Accounts payable, accruals and other liabilities Notes payable and other borrowings Railroad, Utilities and Energy: Accounts payable, accruals and other liabilities Notes payable and other borrowings Finance and Financial Products: Accounts payable, accruals and other liabilities Derivative contract liabilities Notes payable and other borrowings Income taxes, principally deferred Total liabilities Shareholders’ equity: Common stock 8 8 Capital in excess of par value Accumulated other comprehensive income Retained earnings Berkshire Hathaway shareholders’ equity Noncontrolling interests Total shareholders’ equity $ $ See accompanying Notes to Consolidated Financial Statements 2 BERKSHIRE HATHAWAY INC. and Subsidiaries CONSOLIDATED STATEMENTS OF EARNINGS (dollars in millions except per share amounts) Third Quarter First Nine Months (Unaudited) (Unaudited) Revenues: Insurance and Other: Insurance premiums earned $ Sales and service revenues Interest, dividend and other investment income Investment gains/losses ) Other-than-temporary impairment losses on investments ) Railroad, Utilities and Energy: Operating revenues Other 60 71 Finance and Financial Products: Interest, dividend and other investment income Investment gains/losses — ) 5 ) Derivative gains/losses ) ) Other Costs and expenses: Insurance and Other: Insurance losses and loss adjustment expenses Life, annuity and health insurance benefits Insurance underwriting expenses Cost of sales and services Selling, general and administrative expenses Interest expense 71 44 Railroad, Utilities and Energy: Cost of sales and operating expenses Interest expense Finance and Financial Products: Interest expense Other Earnings before income taxes and equity method earnings Income tax expense Earnings from equity method investments — 50 Net earnings Less: Earnings attributable to noncontrolling interests Net earnings attributable to Berkshire Hathaway $ Average common shares outstanding * Net earnings per share attributable to Berkshire Hathaway shareholders * $ * Average shares outstanding include average ClassA common shares and average Class B common shares determined on an equivalent ClassA common stock basis. Net earnings per common share attributable to Berkshire Hathaway shown above represents net earnings per equivalent ClassA common share. Net earnings per Class B common share is equal to one-fifteen-hundredth (1/1,500)of such amount. See accompanying Notes to Consolidated Financial Statements 3 BERKSHIRE HATHAWAY INC. and Subsidiaries CONSOLIDATED STATEMENTS OF CASH FLOWS (dollars in millions) First Nine Months (Unaudited) Cash flows from operating activities: Net earnings $ $ Adjustments to reconcile net earnings to operating cash flows: Investment (gains) losses and other-than-temporary impairment losses ) Depreciation Other ) Changes in operating assets and liabilities before business acquisitions: Losses and loss adjustment expenses Deferred charges reinsurance assumed (8 ) Unearned premiums Receivables and originated loans ) ) Derivative contract assets and liabilities ) Income taxes Other assets and liabilities Net cash flows from operating activities Cash flows from investing activities: Purchases of fixed maturity securities ) ) Purchases of equity securities ) ) Purchases of other investments — ) Sales of fixed maturity securities Redemptions and maturities of fixed maturity securities Sales of equity securities Purchases of loans and finance receivables ) ) Principal collections on loans and finance receivables Acquisitions of businesses, net of cash acquired ) ) Purchases of property, plant and equipment ) ) Other ) Net cash flows from investing activities ) ) Cash flows from financing activities: Proceeds from borrowings of insurance and other businesses 79 Proceeds from borrowings of railroad, utilities and energy businesses Proceeds from borrowings of finance businesses Repayments of borrowings of insurance and other businesses ) ) Repayments of borrowings of railroad, utilities and energy businesses ) ) Repayments of borrowings of finance businesses ) ) Change in short term borrowings, net ) ) Acquisitions of noncontrolling interests and other ) ) Net cash flows from financing activities Effects of foreign currency exchange rate changes ) 96 Increase/decrease in cash and cash equivalents Cash and cash equivalents at beginning of year * Cash and cash equivalents at end of first nine months * $ $ * Cash and cash equivalents are comprised of the following: Beginning of year— Insurance and Other $ $ Railroad, Utilities and Energy Finance and Financial Products $ $ End of first nine months— Insurance and Other $ $ Railroad, Utilities and Energy Finance and Financial Products $ $ See accompanying Notes to Consolidated Financial Statements 4 BERKSHIRE HATHAWAY INC. and Subsidiaries CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY (Unaudited) (dollars in millions) Berkshire Hathaway shareholders’ equity Commonstock and capital in excess of par value Accumulated other comprehensive income Retained earnings Total Non- controlling interests Balance at December31, 2008 $ Net earnings — — Other comprehensive income, net — — Issuance of common stock and other transactions — — — Changes in noncontrolling interests: Interests acquired and other transactions ) — ) ) Balance at September 30, 2009 $ Balance at December31, 2009 $ Net earnings — — Other comprehensive income, net — ) — ) ) Issuance of common stock and other transactions — — — Changes in noncontrolling interests: Interests acquired and other transactions ) — — ) ) Balance at September 30, 2010 $ CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (dollars in millions) Third Quarter First Nine Months Comprehensive income attributable to Berkshire: Net earnings $ Other comprehensive income: Net change in unrealized appreciation of investments ) Applicable income taxes ) ) ) Reclassification of investment appreciation in earnings ) ) ) Applicable income taxes 34 ) Foreign currency translation ) Applicable income taxes ) ) (6 ) ) Prior service cost and actuarial gains/losses of defined benefit plans ) 30 41 ) Applicable income taxes 1 ) ) 11 Other, net ) ) ) Other comprehensive income, net ) Comprehensive income attributable to Berkshire $ Comprehensive income of noncontrolling interests $ See accompanying Notes to Consolidated Financial Statements 5 BERKSHIRE HATHAWAY INC. and Subsidiaries NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2010 Note 1.General The accompanying unaudited Consolidated Financial Statements include the accounts of Berkshire Hathaway Inc. (“Berkshire” or “Company”) consolidated with the accounts of all its subsidiaries and affiliates in which Berkshire holds controlling financial interests as of the financial statement date. In these notes the terms “us,” “we,” or “our” refer to Berkshire and its consolidated subsidiaries.Reference is made to Berkshire’s most recently issued Annual Report on Form 10-K (“Annual Report”) that included information necessary or useful to understanding Berkshire’s businesses and financial statement presentations. Our significant accounting policies and practices were presented as Note 1 to the Consolidated Financial Statements included in the Annual Report. Certain immaterial amounts in 2009 have been reclassified to conform with the current year presentation. Financial information in this Report reflects any adjustments (consisting only of normal recurring adjustments) that are, in the opinion of management, necessary to a fair statement of results for the interim periods in accordance with accounting principles generally accepted in the United States (“GAAP”). For a number of reasons, our results for interim periods are not normally indicative of results to be expected for the year. The timing and magnitude of catastrophe losses incurred by insurance subsidiaries and the estimation error inherent to the process of determining liabilities for unpaid losses of insurance subsidiaries can be relatively more significant to results of interim periods than to results for a full year. Variations in the amounts and timing of investment gains/losses and other-than-temporary impairment losses on investments can cause significant variations in periodic net earnings. Investment gains/losses are recorded when investments are sold or in instances when investments are required to be marked-to-market. In addition, changes in the fair value of derivative assets/liabilities associated with derivative contracts that do not qualify for hedge accounting treatment can cause significant variations in periodic net earnings. Note 2.New accounting pronouncements We adopted FASB Accounting Standards Update (“ASU”) 2009-16 and ASU 2009-17 as of January 1, 2010. ASU 2009-16 eliminated the concept of a qualifying special-purpose entity (“QSPE”) and the exemption of QSPEs from previous consolidation guidance and also modified the criteria for derecognizing financial assets by transferors. ASU 2009-17 amended the standards related to consolidation of variable interest entities. ASU 2009-17 included new criteria for determining the primary beneficiary of variable interest entities and increased the frequency in which reassessments must be made to determine the primary beneficiary of variable interest entities. See Note 14 for a description of the effect on our Consolidated Financial Statements from adopting this guidance. In January 2010, the FASB issued ASU 2010-06, “Improving Disclosures About Fair Value Measurements.” ASU 2010-06 requires the separate disclosure of significant transfers into and out of the Level 1 and Level 2 categories; requires fair value measurement disclosures for each class of assets and liabilities; and requires disclosures about valuation techniques and inputs used in Level 2 and Level 3 fair value measurements. These disclosure requirements became effective at the beginning of 2010. In addition, effective in fiscal years beginning after December 31, 2010, ASU 2010-06 also requires Level 3 disclosures of activity on a gross rather than a net basis. We do not anticipate that the remaining disclosures under ASU 2010-06 will have a material impact on our Consolidated Financial Statements. In July 2010, the FASB issued ASU 2010-20, “Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses.”ASU 2010-20 requires increased disclosures about the credit quality of financing receivables and allowances for credit losses, including disclosure about credit quality indicators, past due information and modifications of finance receivables.The guidance is generally effective for reporting periods ending after December 15, 2010.We do not anticipate the adoption of ASU 2010-20 will have a material impact on our Consolidated Financial Statements. In October 2010, the FASB issued ASU 2010-26, “Accounting for Costs Associated with Acquiring or Renewing Insurance Contracts.”ASU 2010-26 modifies the types of costs incurred by insurance entities that are deferred in the acquiring or renewing of insurance contracts.ASU 2010-26 requires that only direct incremental costs related to successful efforts are capitalized. Capitalizedcosts may include certain advertising costs which are allowed to be capitalized if the primary purpose of the advertising is to elicit sales to customers proven to have responded directly to the advertising and the probable future revenues generated from the advertising are proven to be in excess of expected future costs to be incurred in realizing those revenues.ASU 2010-26 is effective for fiscal years and interim periods beginning after December 15, 2011 and may be applied on a prospective or retrospective basis.We are evaluating the effect of ASU 2010-26 on our Consolidated Financial Statements. 6 Notes To Consolidated Financial Statements (Continued) Note 3.Acquisition of Burlington Northern Santa Fe Corporation Our long-held acquisition strategy is to purchase businesses with consistent earnings power, good returns on equity and able and honest management at sensible prices. On February 12, 2010, we acquired all of the outstanding common stock of the Burlington Northern Santa Fe Corporation that we did not already own (about 264.5 million shares or 77.5%) for aggregate consideration of $26.5 billion that consisted of cash of approximately $15.9 billion with the remainder in Berkshire common stock (80,931 Class A shares and 20,976,621 Class B shares). Approximately 50% of the cash component was funded with existing cash balances and the remaining 50% was funded with proceeds from debt issued by Berkshire. The acquisition was completed through the merger of a wholly-owned merger subsidiary (a Delaware limited liability company) and Burlington Northern Santa Fe Corporation. The merger subsidiary was the surviving entity and was renamed Burlington Northern Santa Fe, LLC (“BNSF”). BNSF is based in Fort Worth, Texas, and through BNSF Railway Company operates one of the largest railroad systems in North America with approximately 32,000 route miles of track in 28 states and two Canadian provinces. Prior to February 12, 2010, we owned 76.8 million shares of BNSF (22.5% of the outstanding shares), which were acquired between August 2006 and January 2009. We accounted for those shares pursuant to the equity method and as of February 12, 2010, our investment had a carrying value of $6.6 billion. We are accounting for the acquisition of BNSF pursuant to the acquisition method under Accounting Standards Codification Section 805 Business Combinations (“ASC 805”). Upon completion of the acquisition of the remaining BNSF shares, we were required under ASC 805 to re-measure our previously owned investment in BNSF at fair value as of the acquisition date. In the first quarter of 2010, we recognized a one-time holding gain of approximately $1.0 billion for the difference between the fair value of the BNSF shares and our carrying value under the equity method. The purchase price allocation at September 30, 2010 is substantially complete; however, additional analysis could result in a change in the total amount of goodwill.The allocation of the aggregate $34.5 billion purchase price (including the fair value of the previously owned shares of BNSF and the value of certain BNSF outstanding equity awards that were converted into Berkshire Class B equity awards on the acquisition date) to BNSF’s assets and liabilities is summarized below (in millions): Assets: Liabilities and Net assets acquired: Cash and cash equivalents $ Accounts payable and other liabilities $ Property, plant and equipment Notes payable and other borrowings Goodwill Income taxes, principally deferred Other $ Net assets acquired $ BNSF’s financial statements are included in our Consolidated Financial Statements beginning as of February 12, 2010. The following table sets forth certain unaudited pro forma consolidated earnings data for the first nine months of 2010 and 2009, as if the BNSF acquisition was consummated on the same terms at the beginning of 2010 and 2009. Amounts are in millions, except earnings per share. Total revenues $ $ Net earnings attributable to Berkshire Hathaway shareholders Earnings per equivalent ClassA common share attributable to Berkshire Hathaway shareholders 7 Notes To Consolidated Financial Statements (Continued) Note 4.Investments in fixed maturity securities Investments in securities with fixed maturities as of September 30, 2010 and December 31, 2009 are summarized below (in millions). Amortized Cost Unrealized Gains Unrealized Losses * Fair Value September 30, 2010 U.S. Treasury, U.S. government corporations and agencies $ $
